Citation Nr: 0116997	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  99-05 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than February 1, 
1983, for the payment of dependency and indemnity 
compensation (DIC) pursuant to 38 U.S.C.A. § 1318 (formerly 
§ 418).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active duty service from January 1942 to 
October 1945; he died on June [redacted], 1977.  The appellant 
is the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in October 1998 by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which awarded the appellant 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318, effective from February 1, 1983. 


FINDINGS OF FACT

1.  At the time of the veteran's death, on June [redacted], 1977, he 
had been continuously rated as totally disabled due to 
service-connected disability for more than 10 years. 

2.  An August 1977 RO rating decision denied service 
connection for the cause of the veteran's death; the 
appellant did not file a notice of disagreement or otherwise 
express a desire to appeal that rating decision within one 
year of its issuance. 

3.  The appellant was awarded death pension benefits, 
effective from July 1, 1977.

4.  The provisions of 38 U.S.C.A. § 1318 (formerly § 418) 
were enacted into law on October 18, 1978, which entitled 
survivors to benefits as if the veteran's death were service 
connected, provided that the veteran had been continuously 
rated as totally disabled for at least 10 years immediately 
prior to death due to service-connected disability.  The 
effective date of the law was October 18, 1978.

5.  On January 19, 1984, VA received a DIC claim from the 
appellant. 


CONCLUSION OF LAW

The assignment of an effective date prior to February 1, 
1983, for the payment of DIC is not warranted.  38 U.S.C.A. § 
5110 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 
3.31, 3.114, 3.400 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to an effective 
date earlier than February 1, 1983, for the start of payments 
for DIC under 38 U.S.C.A. § 1318.  Specifically, she contends 
that since she was entitled to death pension benefits since 
July 1977, she should be assigned an effective date of 
October 1, 1978, for her award of DIC benefits, on the basis 
that the provisions of 38 U.S.C.A. § 1318 became effective 
October 1, 1978.  She further maintains that VA should have 
promptly notified her of the change in the law shortly after 
it was enacted so that she could have been immediately 
awarded the DIC benefits under 38 U.S.C.A. § 1318 from the 
earliest possible date in October 1978.  

A review of the claims file reveals that, pursuant to a June 
1964 rating decision, the veteran was awarded a 60 percent 
disability rating for his service-connected traumatic 
necrosis of the right hip with involvement of the spine, and 
a total (100 percent) disability rating based on individual 
unemployability due to service-connected disability (TDIU), 
effective March 3, 1964.  The veteran had been continuously 
assigned this TDIU rating until the date of his death, on 
June [redacted], 1977.

An August 1977 RO rating decision denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The appellant did not express 
disagreement or otherwise pursue an appeal within one year of 
notification of this denial.  As such, that decision became 
final.  38 U.S.C.A. § 7105(c).

Contemporaneously, the appellant was awarded a death pension, 
apparently in accordance with 38 U.S.C.A. § 1541 (formerly 
§ 541), which provides for payment of pension in prescribed 
amounts for survivors of a veteran who served during a period 
of war who did not die from a service-connected disability.  

On October 18, 1978, the law currently set forth in 
38 U.S.C.A. § 1318 was enacted pursuant to the Veterans' 
Disability Compensation and Survivors' Benefits Act of 1978, 
Pub. L. No. 95-179, 92 Stat. 1560, 1564-66, effective October 
1, 1978.  In accordance with 38 U.S.C.A. § 1318, DIC benefits 
may be paid to a deceased veteran's surviving spouse in the 
same manner as if the veteran's death is service connected 
when:  1) the veteran's death was not caused by his or her 
own willful misconduct; and 2) the veteran was in receipt of 
or entitled to receive compensation at the time of death for 
a service-connected disability that either was continuously 
rated totally disabling (schedularly or based on 
unemployability) for a period of 10 or more years immediately 
preceding death, or was continuously rated totally disabling 
(schedularly or based on unemployability) from the date of 
the veteran's discharge or release from active duty for a 
period of not less than 5 years immediately preceding death.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

On January 19, 1984, the appellant filed a claim for DIC 
compensation.  Although the RO initially sent a March 1984 
letter to the appellant denying the claim, an October 1998 
rating decision and accompanying letter awarded the appellant 
DIC under the provisions of 38 U.S.C.A. § 1318, effective 
from February 1, 1983.  The RO provided the appellant with a 
January 1999 statement of the case which explained that, 
pursuant to applicable laws and regulations, because she did 
not file her claim for DIC under § 1318 until January 19, 
1984, the earliest possible effective date for the payment of 
DIC benefits would be February 1, 1983.

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
benefits is that the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  See 38 C.F.R. § 3.400 (to the same 
effect).  In the appellant's case, a claim for service-
connected death benefits was denied in August 1977.  At that 
time, however, DIC was not awarded on account of total 
disability due to service-connected disability for a period 
of 10 years immediately preceding the veteran's death.  
Consequently, the appellant's claim must now be analyzed in 
accordance with the rules for assigning effective dates based 
on enactment of a liberalizing law.

The provisions of 38 U.S.C.A. § 5110(g) and its implementing 
regulation, 38 C.F.R. § 3.114(a), must be considered.  
38 C.F.R. § 3.114(a) provides that when DIC is awarded or 
increased pursuant to a liberalizing law, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act.  When DIC is awarded or increased pursuant 
to a liberalizing law which becomes effective on or after the 
date of its enactment, in order for a claimant to be eligible 
for a retroactive payment, the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  This regulation also provides for the 
following:  1) if a claim is reviewed on the initiative of VA 
within 1 year from the effective date of the law, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the 
law; or 2) if a claim is reviewed on the initiative of VA 
more than 1 year after the effective date of the law, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement; or 
3) if a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law, benefits may 
be authorized for a period of 1 year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a).

The appellant's January 19, 1984, claim constituted a claim 
for DIC, which implicitly included a claim for consideration 
under 38 U.S.C.A. § 418 which was then in effect, and had 
been since October 1978.  As noted above, 38 C.F.R. 
§ 3.114(a) allows for a retroactive award for up to 1 year 
for DIC benefits if there is an applicable liberalizing law, 
or to the effective date of such law, if the claim is filed 
by the claimant or reviewed by VA (on its own initiative) 
within one year from the effective date of such law.  

The Board finds that, based on the date of the appellant's 
claim, the RO's assignment of February 1, 1983, as the 
effective date of the appellant's DIC payment is correct and 
in accordance with the applicable laws and regulations.  
Although the appellant contends that VA should have notified 
her of the change in the law that would have permitted her to 
receive higher monthly payments based on DIC, effective 
October 1978, VA was under no duty to have undertaken such 
action.  See Lewis v. Brown, 8 Vet. App. 287, 291 (1995) (VA 
is under no duty to notify a claimant "when one of the two 
benefits programs he or she is eligible for suddenly becomes 
more advantageous to him or her").  Furthermore, the very 
purpose of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a) is 
to allow a "grace period . . . to give claimants time to 
react after a change in the law."  McCay v. Brown, 9 Vet. 
App. 183, 188 (1996).  In the McCay decision, the Court - 
which cited Viglas v. Brown, 7 Vet. App. 1 (1994) and Gold v. 
Brown, 7 Vet. App 315 (1995) as precedent - specifically 
ruled that the appellant was entitled to retroactive benefits 
exactly 1 year prior to the date of the application for 
benefits due to the existence of a liberalizing law, but no 
earlier.  McCay, 9 Vet. App. at 188-89.  Therefore, under the 
circumstances of this case, as there is no evidence that the 
appellant filed a claim for benefits under 38 U.S.C.A. § 1318 
prior to January 19, 1984, there is no basis for awarding an 
effective date for payment prior to February 1, 1983.  (In 
accordance with 38 C.F.R. § 3.31 (2000), payment of DIC 
benefits may not be made for any period prior to the first 
day of the calendar month following the month in which the 
award became effective.)

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

The appellant and her representative have been notified of 
the applicable laws and regulations which set forth the 
criteria for entitlement to the benefits sought on appeal.  
The Board concludes that the discussions in the rating 
decision and statement of the case have informed the 
appellant and her representative of the information and 
evidence necessary to substantiate her claim, and has 
therefore satisfied the notification requirements.  
Additionally, this appeal turns on the application of the 
law, rather than on any newly received evidence that might be 
obtained.  The Board therefore finds that the record as it 
stands is adequate to allow for review of the appellant's 
claim and that no further action by the RO is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
the circumstances of this case, a remand would serve no 
useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


ORDER

Entitlement to an effective date prior to February 1, 1983, 
for the payment of DIC benefits under 38 C.F.R. § 1318 is 
denied. 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

